Citation Nr: 0927113	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral leg disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

3.  Entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to 
October 1959.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.  
In June 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  

In his April 2008 notice of disagreement, the Veteran stated 
that he has been totally disabled since 1987.  The Board 
construes this as a claim for total disability based on 
individual unemployability (TDIU).  Moreover, the record 
contains a May 2008 letter asserting "post mental stress."  
The Board construes this to be a posttraumatic stress 
disorder.  As neither of these claims has been adjudicated, 
the Board refers them to the RO for review.  

Next, the Veteran has submitted evidence since the most 
recent supplemental statement of the case but has not 
provided a waiver.  The Board has, accordingly, reviewed the 
additional evidence but finds that there is no prejudice in 
proceeding with consideration of this case without affording 
the RO an opportunity to issue a supplemental statement of 
the case.  

Here, the new evidence is a progress report for disability 
benefits that the Veteran submitted to his health insurance 
company in November 1987.  It states that, as of that time, 
he had discogenic lumbar disease and diabetes mellitus.  
However, evidence already reviewed by the RO has established 
that he has a current back disorder, and that he has had 
diabetes mellitus before 1987.  Therefore, the Board will 
proceed to adjudicate the claims.

Finally, the Board notes that the Veteran's service records 
were unavailable and appear to have been destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The Board recognizes that in such cases 
there is a heightened obligation to assist the appellant in 
the development of the case, a heightened obligation to 
explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  See Washington v. Nicholson, 
19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for entitlement to 
service connection for a low back disorder and a bilateral 
leg disorder in May 1976 and again in December 1984.  These 
rating decisions were not appealed and became final one year 
later.

2.  The December 1984 rating decision is the last final 
denial of both issues on appeal.

3.  In November 2006, the Veteran sought to reopen his claim 
for a bilateral leg disorder.  In September 2007, he sought 
to reopen his claim for a low back disorder.  Both claims are 
currently on appeal.

4.  The evidence added to the record since December 1984 does 
not relate to any unestablished facts that are necessary to 
substantiate the claims, nor does it raise the reasonable 
possibility of substantiating the previously disallowed 
claims.

5.  Diabetes mellitus was not shown in service or for many 
years thereafter, and is not related to service.


CONCLUSIONS OF LAW

1.  The evidence received since the December 1984 rating 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for a 
bilateral leg disorder have not been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

2.  The evidence received since the December 1984 rating 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  Diabetes mellitus was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claims cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claims must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claims.  

When determining whether the claims should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen claims under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claims on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claims, 
regardless of the RO's determinations on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In February 1976, the Veteran claimed entitlement to service 
connection for disorders to the low back and legs.  The RO 
denied the claims in May 1976 on the basis that the evidence 
did not indicate that either of these disorders was incurred 
on active duty.  He did not appeal and the decision became 
final one year later.  

In June 1984, the Veteran sought to reopen these service 
connection claims based on new and material evidence.  In 
support of his claims, he submitted a written statement, as 
well as statements from his mother, spouse and a private 
physician.  The RO denied these claims in a December 1984 
rating decision on the basis that these statements did not 
provide any new and material evidence or establish a new 
factual basis to warrant service connection for either a low 
back or leg disorder.  He did not appeal this decision and, 
as a result, the December 1984 rating decision became final.

The Veteran again filed applications to reopen his claims for 
service connection for a bilateral leg disorder and a low 
back disorder in November 2006 and March 2008, respectively.  
Both claims are currently on appeal. 

In support of these claims, the Veteran submitted private 
treatment records from approximately June 1992 to June 1998, 
from August to November 2000, and from January to May 2007.  
His VA outpatient treatment records from December 1996 to 
April 2009 have also been associated with the claims file.  
Finally, he submitted a number of statements from friends and 
family asserting that his low back and leg disorders were 
related to active duty service.  

First, concerning the private treatment records, all are new 
in that they were not previously considered; however, they 
are not material as they do not relate to an unestablished 
fact.  Most of the private records from June 1992 to June 
1998 are related to eye treatment, and are not germane to 
these claims.  The remaining evidence from this time period 
includes a physical examination note from March 1998, but 
there is no mention of a leg or back disorder.  Therefore, as 
these records are not related to the Veteran's low back and 
leg disorders, they are not material to the claim. 

Additional private treatment records more recently submitted 
by the Veteran are also not material to his claims.  
Specifically, a treatment record in November 2000 addressed 
only anxiety disorder and depression.  Additionally, a 
urinalysis report from August 2006 and a doctor's statement 
from January 2007 relating to the Veteran's penile prosthesis 
are both new, but not material to his leg or back claims.  

Next, the record contains physician's notes from May and 
December 2006 that are notable in that they mention a history 
of osteoarthritis to the knees and tenderness in the 
lumbosacral area.  However, while they are new, they are not 
material to an unestablished fact.  In December 1984, the 
claims were denied because the evidence of record did not 
show incurrence while on active duty.  That the Veteran has a 
current leg and back disorder is conceded.  Thus, this 
evidence is not probative of an unestablished fact. 

Next, the record includes VA treatment records from December 
1996 until April 2007.  Of relevance in these records is a 
treatment note in July 2004 that recorded the Veteran's 
complaints of pain to his knees and back, as well as 
radiating pain into his legs.  The treatment note also 
indicates that an MRI of his low back in January 2004 showed 
degenerative disc disease at the L4-L5 disc and mild facet 
hypertrophic changes at the L5-S1 disc.  Finally, an 
additional treatment note from April and May 2009 indicated 
continued treatment for low back pain.  

As was discussed above, these VA treatment records, while 
new, are not material to the Veteran's claim.  That he has a 
current low back and bilateral leg condition is already 
established.  In this case, newly submitted records must 
relate to an incurrence of either a low back or leg disorder 
while on active duty.  These records relate only to the 
current state of these disorders, and are therefore not 
material to an unestablished fact.

Finally, the Veteran has submitted numerous statements from 
friends and family in support of these claims.  These 
specifically include nineteen signatures on an August 2007 
form letter asserting that the Veteran has had back and leg 
symptoms since service, a statement from the Veteran's spouse 
in November 2007, statements from fellow soldiers in April 
2008, and the Veteran's own statements.

Additionally, the Veteran testified at a hearing before the 
Board that he first hurt his back while performing 
maintenance on a tank while on active duty.  He mentioned 
that he received X-rays, but did not mention any follow-up 
treatment, with the exception that he currently wears a TENS 
unit for pain relief.  He also stated that he was became 
paralyzed while serving in Europe (from which he has since 
recovered), but did not provide details about the incident.  

While statements may be evidence of an unestablished fact in 
some cases, none of these statements constitute probative 
evidence as to whether the Veteran incurred a disorder to his 
low back or legs while in service.  Assertions made by the 
Veteran or his friends and family are not be sufficient to 
reopen the claim because, as a lay persons they are not 
competent to offer an opinion that requires medical expertise 
and, consequently, the statements do not constitute new and 
material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  

Therefore, the Board finds that none of the current evidence 
submitted by the Veteran since the last final rating decision 
denying the claims is new and material under 38 C.F.R. 
§ 3.156(a).  Accordingly, the applications to reopen the 
claims are denied. 

Service Connection for Diabetes Mellitus

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
The Veteran claims that diabetes mellitus was incurred while 
on active duty.  As was noted above, his service treatment 
records are unavailable and, except for his own statements 
and statements of his family and friends, the evidence of 
record does not otherwise support a finding of in-service 
incurrence of diabetes.  

Next, post-service evidence does not reflect symptomatology 
consistent with diabetes for many years after service 
discharge.  Specifically, the first mention of symptoms 
consistent with diabetes is noted in a February 1976 
statement from the Veteran where he related that he had 
"sugar."  The first clinical observation noted in the 
record was not until a VA treatment facility in September 
1997.  Finally, a physician's note in March 1998 indicated 
that the Veteran had had diabetes mellitus since 1968 based 
on his reported medical history.
 
Even accepting 1968 as the earliest date of onset, the Board 
emphasizes the multi-year gap between discharge from active 
duty service (1959) and initial reported symptoms related to 
diabetes in 1968 (approximately a nine year gap).  Although 
the Veteran's service treatment records were apparently 
destroyed, the lack of treatment records for nine years 
following active duty makes it impossible for the Board to 
infer that his diabetes mellitus began during active duty.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued diabetes mellitus since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the post-
service evidence does not reflect symptoms related to 
diabetes mellitus for nine years following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for nine years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's diabetes mellitus to active duty, despite his 
contentions to the contrary.    

In this case, the evidence does not indicate a nexus between 
the Veteran's current diabetes mellitus and active duty 
service.  As was noted above, the first evidence of actual 
treatment is not until 1997, many years after service.  

The Board notes that the Veteran has submitted an opinion by 
a private physician in December 2006 stating that the Veteran 
"was most likely a diabetic" at the time of his military 
service.  Even though the opinion is based solely on the 
Veteran's own statements, the Board may not discount the 
probative value of the opinion unless it rejects the 
statements of the Veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (Board may reject medical opinion based on 
facts provided by the Veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Board is not bound to accept uncorroborated account of 
veteran's medical history but must assess the credibility and 
weight of the evidence provided by the veteran rejecting it).

However, the Board places limited weight on the private 
physician's opinion because it is inconsistent with the 
record.  Significantly, in medical evaluation notes dated in 
March 1998 and June 1992, the Veteran stated that his 
diabetes began in 1968.  The Board places high probative 
weight to these statements made in conjunction with the 
course of normal treatment, as opposed to statements made in 
furtherance of his claim.  Moreover, the Veteran has reported 
a strong family history of diabetes, including his parents 
and siblings.  Therefore, the Board assigned less probative 
value to the private opinion to establish a nexus between his 
diabetes and active duty service.    

The Board has also considered statements by the Veteran, as 
well as by his friends and family, asserting a nexus between 
his currently-diagnosed disorder and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his family and friends others 
are competent to report symptoms, because this requires only 
personal knowledge as it comes to them through their senses.  
Layno, 6 Vet. App. at 470.  However, diabetes is not the type 
of condition that lay persons can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).

Rather, the Board attaches greater probative weight to the 
clinical findings of a diagnosis of diabetes well after 
service than to his statements and the statements of his 
family and friends made in connection with the claim for 
benefits.  See Cartright, 2 Vet. App. at 25.  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  
	
	In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).
	
	To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  
	
	In this case, the notice letters provided to the Veteran in 
January 2007 and May 2008, respectively, included the 
criteria for reopening the previously denied claims, the 
criteria for establishing service connection, and information 
concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Concerning the Veteran's service connection claim, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
Veteran in January 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in January 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.  § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's VA treatment 
records.  Further, he submitted private treatment records 
relevant to the claims, and he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in May 2009.

The Board acknowledges that the Veteran's service treatment 
records were not located.  However, the record establishes 
that the RO sought to obtain these records from both the 
National Personnel Records Center in St. Louis, MO, as well 
as the known medical centers that treated the Veteran during 
active duty.  In each case, the records could not be located.  
Nevertheless, the Board concludes that the VA has met its 
duty to assist through its efforts to obtain them.

Moreover, the Board finds that a VA examination is not 
warranted for the diabetes mellitus claim.  Given the absence 
of identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.

Further, his statements as to continuity of symptomatology 
are found to lack credibility given the lack of specific 
findings related to diabetes mellitus for many years after 
service separation.  In addition, the Board finds that the 
medical evidence of record is sufficient to make a decision 
on the claim.  Therefore, remand for a VA examination is not 
warranted, and the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a bilateral leg disorder is denied.

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for residuals of a low back disorder is 
denied.

Service connection for diabetes mellitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


